Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5th, 2022 has been entered.
 

Response to Amendment
The amendment filed July 5th, 2022 does not place the application in condition for allowance.
The 112(b) rejections of claim 5 have been withdrawn due to applicant’s amendment.
The rejections over Yu, Frolov et al., Jiang et al. and Rodgers et al. are maintained.
New grounds for objection and rejection follow.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“a plurality of interconnections coupling the plurality of islands to one another, wherein the island and interconnects lie in the same plane in an unstretched condition”,
“wherein the auxetic geometry exhibits synclastic bending in multiple directions over a spherically-shaped surface”,
Applicant has disclosed ABS plastic that exhibits synclastic bending in multiple directions over a spherically-shaped surface but not a plurality of islands, where each island comprises at least one semiconductor device.
“wherein the auxetic geometry enables the array to be folded, bent, twisted, rolled or a combination thereof”,
Applicant has disclosed ABS plastic that is capable of this, but not a plurality of islands, where each island comprises at least one semiconductor device.
“wherein the auxetic geometry is a reentrant honeycomb, keyed brick structures, or star pattern”,
“the auxetic geometry comprises a repeated unit cell of triangular islands”,
“wherein the interconnects extend from a triangular islands in a direction substantially parallel to a sidewall of said triangular island”,
“a plurality of triangular islands, where each island comprises at least one semiconductor device; and a plurality of interconnections coupling the plurality of triangular islands to one another, where the interconnects extend from a triangular island in a direction substantially parallel to sidewalls of said triangular island, wherein the plurality of triangular islands and interconnects are arranged in an auxetic geometry so that the array exhibits a negative Poisson’s ratio when loaded under tensile strain”,
“wherein the triangular islands are arranged to form hexagon-shapes in an unstretched condition”,
“wherein each triangular island comprises a unitary structure”,
“wherein each triangular island comprises a folded structure”.

  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12 and 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 27-28, Applicant recites, “interconnects”.  Are these the same as the interconnections or is a new feature being introduced?  Appropriate action is required.

Regarding Claim 24, this claim is dependent on cancelled claim 3 rendering the scope of the claim unclear.  Appropriate action is required.

Regarding Claim 25, Applicant recites, “a reentrant honeycomb, keyed brick structures”.  It is unclear what type of structures this would correspond to.  Appropriate action is required.

Regarding Claims 26-27, Applicant recites, “a repeated unit cell of triangular islands”.  Are these the islands already recited or is a new element being introduced?  Appropriate action is required.



Claim Rejections - 35 USC § 112
Claims 25 and 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 25, Applicant recites, “wherein the auxetic geometry is a reentrant honeycomb, keyed brick structures or star pattern”.  Applicant discloses that many useful auxetic geometries have been proposed and studied in the literature including the reentrant honeycomb, keyed brick structures, and star pattern (Instant Specification – Paragraph 0029), but does not disclose that the plurality of islands are formed into these structures.  Accordingly, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 28, Applicant recites, “a plurality of triangular islands, where each island comprises at least one semiconductor device; and a plurality of interconnections coupling the plurality of triangular islands to one another, where the interconnects extend from a triangular island in a direction substantially parallel to sidewalls of said triangular island”.  Applicant has not disclosed a plurality of triangular islands with a plurality of interconnections that are arranged such that a plurality of interconnects extend from a triangular island in a direction substantially parallel to sidewalls of said triangular island. Accordingly, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 29, Applicant recites, “wherein the triangular islands are arranged to form hexagon-shapes in an unstretched condition”.  Applicant has not disclosed that the triangular islands form hexagon-shapes in an unstretched condition. Accordingly, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 31, Applicant recites, “wherein each triangular island comprises a folded structure”.  Applicant has disclosed that ABS plastic can be folded into a structure but has not disclosed a scenario where triangular islands comprising a semiconductor are capable of this function.  Accordingly, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 112
Claims 2, 10, 25, 29 and 31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


Regarding Claims 2, 10, 25, 29 and 31, Applicant recites, “wherein the auxetic geometry exhibits synclastic bending in multiple directions over a spherically-shaped surface”, “wherein the auxetic geometry enables the array to be folded, bent, twisted, rolled or a combination thereof”, “wherein the auxetic geometry is a reentrant honeycomb, keyed brick structures, or star pattern”, “wherein the triangular islands are arranged to form hexagon-shapes in an unstretched condition”, and “wherein each triangular island comprises a folded structure”.

The Scope/Breadth of the claims:
The claims refer to a deformable array of semiconductor devices, “wherein the auxetic geometry exhibits synclastic bending in multiple directions over a spherically-shaped surface”, “wherein the auxetic geometry enables the array to be folded, bent, twisted, rolled or a combination thereof”, “wherein the auxetic geometry is a reentrant honeycomb, keyed brick structures, or star pattern”, “wherein the triangular islands are arranged to form hexagon-shapes in an unstretched condition”, and “wherein each triangular island comprises a folded structure”.
Applicant’s attention is directed to MPEP 2164.08. All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.
In the instant case, the Examiner is taking the position that one skilled in the art cannot make and use the entire scope of the claimed invention without undue experimentation in order to create: 
a deformable array that has auxetic geometry that is bendable over a spherically-shaped surface,
a deformable array that can be folded, bent, twisted, rolled or a combination thereof,
a deformable array that is a reentrant honeycomb, keyed brick structure, or star pattern,
a deformable array wherein the triangular islands are arranged to form hexagon-shapes in an unstretched condition,
a deformable array wherein the triangular islands comprise a folded structure.
Applicant has disclosed two islands that comprise semiconductors that are connected by a single serpentine connection (Figure 11), while disclosing a scenario using ABS plastic, not semiconductors, wherein an auxetic geometrical structure comprising said ABS plastic is bent in multiple directions over a spherically-shaped surface, folded/bent, twisted/rolled.  While it is known in the art to construct two island comprising semiconductors that are connected by serpentine connections it is not known in the prior art how Applicant is explicitly performing these functions.
Applicant has disclosed that many useful auxetic geometries have been proposed such as the reentrant honeycomb, keyed brick structures, or a star pattern, but not disclosing in their specification that the actual invention is capable of such patterns.  It is not known in the prior art how to construct a plurality of islands that comprise at least one semiconductor device that is capable of being formed into these patterns.
It is not known in the prior art how a deformable array with a plurality of triangular islands are arranged to form hexagon-shapes in an unstretched condition, or how a triangular island is folded.

The Nature of the Invention.
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology."
In the instant case, there is no amount of guidance or direction present in the application that teaches exactly how to make or use the invention.  It is known in the prior art to connect an island comprising a semiconductor with a serpentine connection.
However, it is not known how to create:
a deformable array that has auxetic geometry that is bendable over a spherically-shaped surface,
a deformable array that can be folded, bent, twisted, rolled or a combination thereof,
a deformable array that is a reentrant honeycomb, keyed brick structure, or star pattern,
a deformable array wherein the triangular islands are arranged to form hexagon-shapes in an unstretched condition,
a deformable array wherein the triangular islands comprises a folded structure.
Accordingly, little is known in the prior art about the nature of the invention and the specification would need more detail on how to make an electrode pattern that is capable of electrically connecting or disconnecting the energy-harvesting device and the energy-storage device.

The State of the Art
35 U.S.C. 112 requires the specification to be enabling only to a person "skilled in the art to which it pertains, or with which it is most nearly connected." The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification. The specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public. The state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date. See MPEP 2164.05(a).
In the instant case, the prior art teaches to connect an island comprising a semiconductor with a serpentine connection.
Currently, there are no references that have shown a deformable pattern that is capable of the limitations Applicant has recited.

The level of one of ordinary skill
	Those in the auxetic material and photovoltaic art.

	The amount of Direction or Guidance Present
	Applicant discloses that the deformable array can be created by a sequence of depositing materials labeled ambiguously as “materials 2, 3, and 4” over a substrate comprising SiO2 over a Si layer, wherein its asserted that “The materials may form electrodes, piezoelectric films for sensors, dopants for semiconductors, and the like” (Instant Specification – Paragraph 0035-0038).
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." See MPEP 2164.03
In the instant case, there is nothing known in the prior art about constructing a deformable array by this method, wherein a SiO2 layer is deposited over a Si layer an subsequent “materials” are deposited over the substrate and subsequently wet/dry etched and then connected by serpentine interconnections.  Figure’s 7-10of the instant application do not disclose who the serpentine connections are attached to the plurality of islands to enable the recited features Applicant has claimed.


The level of predictability in the art
The "predictability or lack thereof" in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. See MPEP 2164.03.
One of ordinary skill in the art would appreciate that a plurality of islands comprising at least one semiconductor can be connected via serpentine interconnections. On the other hand, one skilled in the art would not readily anticipate how to modify the plurality of islands comprising a semiconductor comprising the Applicants claimed recited features.

The Presence or Absence of Working Examples
There are no working examples in the specification on how to create a deformable array with the recited features of claims 2, 10, 25, 29 and 31.  Applicant shows these functions are capable with ABS plastic but not with a plurality of islands comprising at least one semiconductor.
The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. But because only an enabling disclosure is required, applicant need not describe all actual embodiments.  See MPEP 2164.02

The Quantity of Experimentation Needed
The application does not explain how a deformable array is created with the recited features of claims 2, 10, 25, 29 and 31. In light of this the Examiner directs Applicant’s attention to MPEP 2164.1(a)(H), “The quantity of experimentation needed to make or use the invention based on the content of the disclosure would be undue”.  The Examiner respectfully points out that there is no “starting point” so to speak in how the deformable array is capable of these limitations and there are no prior art references disclosed that would provide one of ordinary skill in the art on how to modify a deformable array to perform these limitations.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-12 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu “Ultrathin mono-crystalline silicon photovoltaic cells with mechanically flexible and stretchable designs, and light-trapping structures”.

In view of Claim 1, Yu teaches a deformable array of semiconductor devices comprising (Figure 3.6a): a plurality of islands, where each island contains at least one semiconductor device and the plurality of islands are arranged in an auxetic geometry so that the array exhibits a negative Poisson’s ratio when loaded under tensile stress (Figure 3.6a-b). Yu teaches a plurality of serpentine interconnections coupling the plurality of islands to one another, where each island comprises at least one semiconductor device, wherein the islands and interconnects lie in the same plane in an unstretched condition (Figure 3.6a).

In view of Claim 2, Yu is relied upon for the reasons given above in addressing Claim 1.  Yu teaches the auxetic geometry exhibits synclastic bending (Figure 5.6 a).  Yu teaches that the array may utilized in complex curvilinear surfaces such as structural components of aircraft or a warship, military war fighter uniforms and tents, mobiles devices and enclosures (Page 10, 1st Paragraph) and shows an example of the array disposed over a spherically-shaped surface an exhibiting synclastic bending (Figure 3.2).

In view of Claim 7, Yu is relied upon for the reasons given above in addressing Claim 1.  Yu teaches that each island has a PN junction on a sidewall of the island (Figure 2.1 a-b).

In view of Claim 8, Yu is relied upon for the reasons given above in addressing Claim 7.   Yu teaches the PN junctions on the sidewalls of the islands form solar cells (Figure 2.1 a-b & Figure 3.6a).

In view of Claim 9, Yu is relied upon for the reasons given above in addressing Claim 8.  Yu teaches the PN junctions on the sidewalls of the islands provide additional active solar cell area (Figure 2.1 a-b).

In view of Claim 10, Yu is relied upon for the reasons given above in addressing Claim 1.  Yu teaches the auxetic geometry enables the array to be at least bent or rolled (Page 10, 1st Paragraph).

In view of Claims 11-12, Yu is relied upon for the reasons given above in addressing Claim 1. Yu teaches the auxetic geometry maintains functionality under a uniaxial and biaxial train of at least 20% (Figure 3.6a-b).

In view of Claim 24, Yu is relied upon for the reasons given above in addressing Claim 3.  Yu teaches that the interconnections are serpentine structures (Figure 3.3).

In view of Claim 25, Yu is relied upon for the reasons given above in addressing Claim 1.  Yu teaches the auxetic geometry is a keyed brick structure (Figure 3.3).


Claims 1, 7-10 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US 2015/0342050 A1).

In view of Claim 1, Jiang et al. discloses a deformable array of semiconductors device (Figure 11 & Paragraph 0023) comprising: a plurality of islands, where each island contains at least one semiconductor device and the plurality of islands are arranged in an auxetic geometry (Figure 1 & Paragraph 0032) so that the array exhibits a negative Poisson’s ratio when loaded under tensile train (Figure 11 from b to a). Jiang et al. teaches a plurality of interconnections coupling the plurality of islands to one another (Figure 1, #14), where each island comprises at least one semiconductor device (Figure 3-4 & Paragraph 0037) wherein the islands and interconnects lie in the same plane in an unstretched condition (Fig. 7a).

In view of Claim 7, Jiang et al. is relied upon for the reasons given above in addressing Claim 4.  Jiang et al. teaches each island has a PN junction on a sidewall of the island (Figure 5-6, #12).

In view of Claim 8, Jiang et al. is relied upon for the reasons given above in addressing Claim 7.  Jiang et al. teaches the PN junctions on the sidewalls of the islands form solar cells (Figure 1, #12).

In view of Claim 9, Jiang et al. is relied upon for the reasons given above in addressing Claim 8.  Jiang et al. teaches the PN junctions on the sidewalls of the islands provide additional active solar cell area (Figure 5-6, #12).

In view of Claim 10, Jiang et al. is relied upon for the reasons given above in addressing Claim 1.  Jiang et al. teaches the auxetic geometry enables the array to be folded, bent, twisted, rolled or a combination thereof (Paragraph 0006 & Paragraph 0037).

In view of Claim 24, Jiang et al. is relied upon for the reasons given above in addressing Claim 3.  Jiang et al. teaches the interconnections are serpentine structures (Figure 3-4 & Paragraph 0037).


Claims 1-2, 4, 10-12 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (US 9,324,733 B2).

In view of Claim 1, Rogers et al. teaches a deformable array of semiconductor devices (Figure 10 & Figure 13A-D) comprising: a plurality of islands, where each island contains at least one semiconductor device (Figure 13A-D, #70) and the plurality of islands are arranged in an auxetic geometry so that the array exhibits a negative Poisson’s ratio when loaded under tensile stress (Column 15, Lines 28-37). Rogers et al. teaches a plurality of interconnections coupling the plurality of island to one another where each serpentine contains at least one semiconductor device (Figure 2 & 12) and the islands and interconnects lie in the same plane in an unstretched condition (Figure 12).

In view of Claim 2, Rogers et al. is relied upon for the reasons given above in addressing Claim 1.  Rogers et al. teaches that the auxetic geometry exhibits synclastic bending in multiple directions over a spherically-shaped surface (Figure 10).

In view of Claim 4, Rogers et al. is relied upon for the reasons given above in addressing Claim 3.  Rogers et al. teaches the interconnections can comprise the photoactive array that inherently comprise PN junctions (Column 9, Lines 58-60 – Column 10, Lines 5-21 & Lines 59-60)

In view of Claim 10, Rogers et al. is relied upon for the reasons given above in addressing Claim 3.  Rogers et al. teaches the auxetic geometry enables the array to be at least bent (Figure 10).

In view of Claims 11-12, Rogers et al. is relied upon for the reasons given above in addressing Claim 1.  Rogers et al. teaches the auxetic geometry maintains functionality under strains of at least 20% (Column 6, Lines 47-52).

In view of Claim 24, Rogers et al. is relied upon for the reasons given above in addressing Claim 3.  Rogers et al. teaches that the interconnection may be serpentine (Figure 2).

In view of Claim 25, Rogers et al. is relied upon for the reasons given above in addressing Claim 1.  Rogers et al. teaches that the auxetic geometry is a reentrant honeycomb or keyed brick structure (Figure 1).


Claims 1-2, 4, 10-12, 24-28 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frolov et al. (US 2010/0229923 A1).

In view of Claim 1, Frolov et al. teaches a deformable array of semiconductor devices (Figure 9) comprising: a plurality of islands, each island contains at least one semiconductor device and the plurality of islands are arranged in an auxetic geometry so that the array exhibits a negative Poisson’s ratio when loaded under tensile strain (Figure 9, #902 & Paragraph 0106-0108). Frolov et al. teaches that a plurality of interconnections coupling the plurality of islands to one another (Figure 9, #904 & Paragraph 0108), where each island comprises a semiconductor device (Figure 2A & Paragraph 0047-0051) wherein the islands and interconnects lie in the same plane win an unstretched condition (Figure 5A).

In view of Claim 2, Frolov et al. is relied upon for the reasons given above in addressing Claim 1.  Frolov et al. teaches that the auxetic geometry exhibits synclastic bending in multiple directions over a spherically shaped surface (Figure 5B & Paragraph 0085).

In view of Claim 4, Frolov et al. is relied upon for the reasons given above in addressing Claim 3.  Frolov et al. teaches the interconnections also comprise the semiconductor device (Figure 6A-B & Paragraph 0088).

In view of Claim 10, Frolov et al. is relied upon for the reasons given above in addressing Claim 1.  Frolov et al. teaches the auxetic geometry enables the array to be at least bent (Paragraph 0045).

In view of Claim 11, Frolov et al. is relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that, “the auxetic geometry maintains functionality under a uniaxial strain of at least 20%”.
Frolov et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “the auxetic geometry maintains functionality under a uniaxial strain of at least 20%”.  See MPEP 2112.01 I.

In view of Claim 12, Frolov et al. is relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that, “the auxetic geometry maintains functionality under a biaxial strain of at least 20%”.
Frolov et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “the auxetic geometry maintains functionality under a biaxial strain of at least 20%”.  See MPEP 2112.01 I.

In view of Claim 24, Frolov et al. is relied upon for the reasons given above in addressing Claim 3.  Frolov et al. teaches the interconnections are serpentine structures (Figure 6A-B).

In view of Claim 25, Frolov et al. is relied upon for the reasons given above in addressing Claim 1.  Frolov et al. teaches that the auxetic geometry is a reentrant honeycomb, keyed brick structure or star pattern (Figure 9 & Paragraph 0104 – the islands can take a variety of shapes such as a triangle or cross that reads on these shapes).

In view of Claim 26, Frolov et al. is relied upon for the reasons given above in addressing Claim 1.  Frolov et al. teaches that the auxetic geometry comprises a repeated unit cell of triangular island (Paragraph 0104).

In view of Claim 27, Frolov et al. is relied upon for the reasons given above in addressing Claim 26.  Frolov et al. teaches the interconnects extend from a triangular island in a direction substantially parallel to a sidewall of said triangular island (Figure 7-9, #902 & Paragraph 0102 & 0104).

In view of Claim 28, Frolov et al. teaches a deformable array of semiconductor devices (Figure 9) comprising: a plurality of triangular islands (Paragraph 0102 & 0104), each island contains at least one semiconductor device and the plurality of triangular islands are arranged in an auxetic geometry so that the array exhibits a negative Poisson’s ratio when loaded under tensile strain (Figure 9, #902 & Paragraph 0106-0108). Frolov et al. teaches that a plurality of interconnections coupling the plurality of triangular islands to one another (Figure 9, #904 & Paragraph 0108), where each island comprises a semiconductor device (Figure 2A & Paragraph 0047-0051) wherein the islands and interconnects lie in the same plane win an unstretched condition (Figure 5A).

In view of Claim 30, Frolov et al. is relied upon for the reasons given above in addressing Claim 28.  Frolov et al. teaches each triangular island comprises a unitary structure (Figure 9, #902).

In view of Claim 31, Frolov et al. is relied upon for the reasons given above in addressing Claim 28.  Frolov et al. teaches that the triangular islands can be folded structure (Paragraph 0045 – they can be bent so as to resemble a “folded” structure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 9,324,733 B2).

In view of Claims 5-6, Rogers et al. is relied upon for the reasons given above in addressing Claim 4.  Rogers et al. discloses that the interconnection can comprises PN junctions and that the interconnections can have controllable orientation (Column 4, Lines 4-17) but does not disclose that the PN junctions are oriented so as to be lateral or vertical to one another but does disclose that the array is wearable (Column 36, Lines 23-27).  However, it is the examiner’s position that such an orientation is a design choice to be made by one of ordinary skill in the art based on the function of the array.  As such it would be obvious for the interconnections to be arranged so as to be “lateral” or “vertical” junctions as they are orientated on a person.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov et al. (US 2010/0229923 A1).

In view of Claim 5, Frolov et al. is relied upon for the reasons given above in addressing Claim 4.  Frolov et al. teaches that the interconnections may comprise PN junctions are that are disposed next to one another that have a 100% active overage area of where they are exposed to sunlight (Figure 12B & Paragraph 0123) but does not disclose that the PN junctions are oriented so as to be lateral or vertical to one another but does disclose that the array is used in planes, trains, trucks, ships, weather balloons, airships, satellites, space ships, orbital stations etc., and wearable (Paragraph 0188-0189). However, it is the examiner’s position that such an orientation is a design choice to be made by one of ordinary skill in the art based on the function of the array.  As such it would be obvious for the interconnections to be arranged so as to be “lateral” or “vertical” junctions as they are orientated on a person or vehicle.

In view of Claim 6, Frolov et al. is relied upon for the reasons given above in addressing Claim 4.  Frolov et al. teaches that the interconnections comprise vertical PN junctions (Figure 2A – Paragraph 0049).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov et al. (US 2010/0229923 A1) in view of Yu “Ultrathin mono-crystalline silicon photovoltaic cells with mechanically flexible and stretchable designs, and light-trapping structures”

In view of Claim 7, Frolov et al. is relied upon for the reasons given above in addressing Claim 4.  Frolov et al. does not disclose each island has a PN junction on a sidewall of the island.
Yu teaches that each island has a PN junction on a sidewall of the island (Figure 2.1 a-b). Yu teaches that in recent years, research in flexible electronic system has paid increasing attention to their potential to create and manipulate new classes of applications (e.g., foldable and flexible display, flexible photovoltaic, and other systems) that can be integrated outside of conventional wafer-based electronics and that with suitable choice of materials and design strategies, inorganic semiconductors can be used on unconventional substrates for mechanical flexibility and high electrical performance (Abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have each island have a PN junction on a sidewall of the island as disclosed by Yu in Frolov et al. deformable array of semiconductor devices for the advantage of having a material with high electrical performance.

In view of Claim 8, Frolov et al. and Yu are relied upon for the reasons given above in addressing Claim 7.   Yu teaches the PN junction of the semiconductor devices on the sidewall form solar cells (Figure 2.1 a-b & Figure 3.6a).

In view of Claim 9, Frolov et al. and Yu are relied upon for the reasons given above in addressing Claim 8.  The sidewall PN junctions create additional active solar cell area (Figure 2.1 a-b).

Response to Arguments
Applicant argues that none of the references disclose the islands and interconnects lie in the same plane in an unstretched condition.  The examiner respectfully points out to Applicant that Yu teaches a plurality of serpentine interconnections coupling the plurality of islands to one another, where each island comprises at least one semiconductor device, wherein the islands and interconnects lie in the same plane in an unstretched condition (Figure 3.6a).  Jiang et al. teaches a plurality of interconnections coupling the plurality of islands to one another (Figure 1, #14), where each island comprises at least one semiconductor device (Figure 3-4 & Paragraph 0037) wherein the islands and interconnects lie in the same plane in an unstretched condition (Fig. 7a). Frolov et al. teaches that a plurality of interconnections coupling the plurality of islands to one another (Figure 9, #904 & Paragraph 0108), where each island comprises a semiconductor device (Figure 2A & Paragraph 0047-0051) wherein the islands and interconnects lie in the same plane win an unstretched condition (Figure 5A). Rogers et al. teaches a plurality of interconnections coupling the plurality of island to one another where each serpentine contains at least one semiconductor device (Figure 2 & 12) and the islands and interconnects lie in the same plane in an unstretched condition (Figure 12).
Its noted that an interconnect and island lying in the same plane as one another is not the same as an interconnect and island lying completely flat in a plane as applicant asserts.  Accordingly, for the reasons stated above, this argument is unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726